Citation Nr: 1601910	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to an evaluation in excess of 40 percent for a right ankle disorder.
 
2.   Entitlement to an evaluation in excess of 10 percent for left ankle arthritis.
 
3.   Entitlement to a higher evaluation for right knee arthritis, rated as 10 percent disabling prior to October 30, 2014.

4.  Entitlement to a higher evaluation for right knee arthritis evaluated as 40 percent disabling since October 30, 2014.  

5.   Entitlement to a higher evaluation for left knee arthritis, rated as 10 percent disabling prior to October 30, 2014.

6.  Entitlement to a higher evaluation for left knee arthritis evaluated as 40 percent disabling since October 30, 2014.  

7.   Entitlement to a total disability rating based on individual unemployability due to service-connected disability.
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1972 to June 1977.  
 
This case is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the case in February 2012 and March 2014.  

A December 2014 rating decision granted separate 40 percent ratings for arthritis of the right and left knees from October 30, 2014.  In light of A.B. v. Brown, 6 Vet. App. 35 (1993), the claims for higher evaluation are still on appeal.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that a claim of entitlement to a total disability evaluation based on individual unemployability has been presented.  
 
The record suggests that the appellant may wish to file claims of entitlement to service connection for diabetes mellitus and a cardiac disorder.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The issue of entitlement to a total disability evaluation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  A 40 percent rating is the highest schedular rating available under the rating schedule for right ankle joint ankylosis, and there is no evidence that the disorder is manifested by a marked interference with employment or frequent hospitalizations.
 
2.  There is not more than a moderate limitation of left ankle motion.
 
3.  Prior to October 30, 2014, neither right nor left knee motion was manifested by a limitation of extension to 15 degrees, or a limitation of flexion to 30 degrees.

4.  Since October 30, 2014, neither right nor left knee arthritis has been manifested by a limitation of extension to 45 degrees.

 
CONCLUSIONS OF LAW
 
1.  The criteria are not met for an evaluation higher than 40 percent for a right ankle disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5270 (2015).
 
2.  The criteria are not met for an evaluation higher than 10 percent for left ankle arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5271 (2015).
 
3.  The criteria are not met for a higher evaluation for right knee arthritis, rated as 10 percent disabling prior to October 30, 2014; and 40 percent disabling since.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).
 
4.   The criteria are not met for a higher evaluation than left knee arthritis, rated as 10 percent disabling prior to October 30, 2014, and as 40 percent disabling since.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5260, 5261.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  
 
A November 2007 letter from VA notified the Veteran of the evidence necessary to substantiate his claims for increased ratings.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  In addition the letter provided notice how effective dates and disability ratings are assigned.  Hence, VA has complied with its duty to notify the appellant.

VA has also complied with its duty to assist the appellant.  VA has secured pertinent records, and provided the appellant with VA examinations.  There is no evidence that any pertinent records necessary to make a fair decision in this case are available but yet to be secured.  The Veteran provided statements to support his claims, and he did not request a hearing.  Hence, VA has fulfilled its duty to assist.

Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.  
 
Right and Left Ankle Disorders
 
Both right and left ankle were initially evaluated at 10 percent based on limited motion.  In a July 2006 rating decision the rating for the right ankle was increased to 40 percent based on ankylosis (total joint immobility) effective from May 2, 2006.  
 
A 40 percent rating is the highest schedular evaluation under the VA rating schedule for ankylosis of the ankle, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, and so as a matter of law, the claim for schedular increase for a right ankle disorder must be denied.  The Board, however, considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. 

Under the law the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that the rating criteria adequately contemplate the symptomatology associated with the Veteran's service-connected right ankle disorder to include due to pain, limitation of motion, and difficulty performing physical activities.  The right ankle disorder is not manifested by symptoms that are unusual or are different from those contemplated by the schedular criteria.  There is no evidence that the right ankle is manifested by a marked interference with employment or frequent hospitalizations.  As such, there is no evidence that the right ankle disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111   (2008).

With respect to the rating warranted for left ankle arthritis, there is no evidence that this joint is impaired due to ankylosis.  As such, the rating criteria based on limitation of motion applies.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent evaluation applies to moderate limitation of motion of the ankle, and 20 percent evaluation for marked symptoms.  Normal range of motion of the ankle is considered dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  

The Board has reviewed the evidence of record to include four VA examinations completed between 2006 and 2014.  At the May 2006 VA examination the left ankle showed 5/5 motor strength, 0 to 25 degrees of dorsiflexion, and 0 to 40 degrees of plantar flexion.  There was no diminution of motion with repetitive testing.  At a November 2007 VA examination the left ankle again showed 5/5 motor strength, 0 to 25 degrees of dorsiflexion, and 0 to 40 degrees of plantar flexion.  Once again there was no diminution of motion with repetitive testing.

At a February 2012 VA examination the left ankle showed plantar flexion to 45 degrees, and dorsiflexion to 20 degrees or higher.  There was no evidence of painful left ankle motion.  Finally, while range of motion findings were not recorded at an October 2014 VA examination there was no diminution of motion with repetitive testing.  Given the foregoing the evidence preponderates against finding that there is any entitlement to an increased rating for either ankle disorder.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Right and Left Knee Disorders
 
The Veteran has right and left knee arthritis, rated on limitation of motion.
 
A noncompensable rating applies where there is evidence of a limitation of leg flexion to 60 degrees.  A 10 percent rating is assigned when leg flexion is limited to 45 degrees; a 20 percent rating is assigned when leg flexion is limited 30 degrees; and a 30 percent rating is assigned when leg flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Under Diagnostic Code 5261, a limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; 30 percent when extension is limited to 20 degrees; 40 percent when extension is limited to 30 degrees; and a 50 percent when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
The normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
The evidence preponderates against the claims for increased ratings for right and left knee arthritis, and as such they must be denied.  Successive VA examinations showed range of motion 0 to 120 degrees for both knees in May 2006, and again in November 2007.  An orthopedic consult in September 2008 showed motion from 0 to 120 degrees for both knees.  At a February 2012 VA examination range of motion study revealed 0 to 90 degrees of right knee motion, and 0 to 95 degrees of left knee motion.  There was no objective evidence of painful motion.  Repetitive motion study showed improved motion in each joint.  Given these findings the examinations noted above, together with VA treatment records, preponderate against finding entitlement to an evaluation in excess of 10 percent in either knee prior to October 30, 2014. 

Finally, while the October 30, 2014 VA examination showed right knee flexion to 125 degrees, and left knee flexion to 120 degrees, neither knee showed a limitation of extension to 45 degrees or greater even following repetitive motion study.  Hence, as of October 30, 2014, the evidence preponderates against the assignment of a higher rating for either knee.  38 C.F.R. § 4.71a. 

Extraschedular Evaluation
 
The Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  As noted above, the threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating and the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate. 
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
The Board finds that the requirements for an extra schedular evaluation for any of the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.
 
 
ORDER
 
Entitlement to an evaluation in excess of 40 percent for a right ankle disorder is denied.
 
Entitlement to an evaluation in excess of 10 percent for left ankle arthritis is denied.
 
Entitlement to an evaluation in excess of 10 percent for right knee arthritis prior to October 30, 2014 is denied.

Entitlement to an evaluation in excess of 40 percent for right knee arthritis since October 30, 2014 is denied.
 
Entitlement to an evaluation in excess of 10 percent for left knee arthritis prior to October 30, 2014 is denied.

Entitlement to an evaluation in excess of 40 percent for left knee arthritis since October 30, 2014 is denied. 
 

REMAND
 
The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED for the following action:

1.   Send the Veteran a letter pursuant to the VCAA specifically addressing a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in accordance with 38 U.S.C.A. §§ 5102  5103 and 5103A (West 2014), and all other applicable legal precedent.
 
2.   Send the Veteran a copy of VA Form 21-8940, Formal Application for a total disability evaluation based on individual unemployability due to service-connected disorders.
 
3.  The Veteran must be then scheduled for a VA orthopedic examination to address the nature and extent of his service connected knee and ankle disorders, and their impact on his ability to work.  Access to the claims folder, VBMS file, Virtual VA file and a copy of this REMAND is to be made available for the examiner to review. 

In accordance with the latest worksheets for rating each of the appellant's knee and ankle disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of each knee and ankle disorder.  The examiner is to address whether it is at least as likely as not that the appellant's service connected knee and ankle disorders alone prevent him from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  A well-reasoned rationale must be provided for any and all opinions offered.
 
4.  The Veteran must also be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment. 

Following the completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities, and the impact of those disorders alone on the appellant's employability. In particular, the social worker should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, to include and Virtual VA file or VBMS file must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file and Virtual VA records have been reviewed.

5.  Thereafter the RO must review all reports.  If any of the directives specified in this remand have not been followed in full, appropriate corrective action must be undertaken before readjudication. 
 
6.  Then adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


